Citation Nr: 0423689	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1944.  The veteran died in March 1997.  The 
appellant is his widow.  

This matter arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In September 2002, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA).  The requested opinion was received.  The appellant 
was provided a copy of the opinion in November 2002 and given 
an opportunity to submit additional evidence and argument in 
support of her appeal.  The Board subsequently remanded the 
matter to the agency of original jurisdiction (AOJ) in July 
2003 for the purpose of curing certain due process 
deficiencies.  As this action also gave the AOJ an 
opportunity to consider the VHA opinion and furnish the 
appellant with a supplemental statement of the case following 
that review, any procedural defect created by the Board 
obtaining the VHA opinion was corrected.  See Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004).  The 
matter has been returned to the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  At the time of his death in March 1997, the veteran was 
service-connected for thrombophlebitis of the right leg, 
which was evaluated as 30 percent disabling.  

2.  The Certificate of Death lists the immediate cause of the 
veteran's death as cardiac arrest, and that severe coronary 
disease was a condition contributing to the immediate cause 
of death.

3.  The competent evidence of record reflects that it is less 
likely than not that a disability related to service or a 
service-connected disability caused or contributed 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service or 
to a service-connected disorder.  38 U.S.C.A. 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in July 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death, but that she must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The appellant was also 
asked to identify any additional information or evidence that 
she wanted VA to try and obtain.  

The April 1997 rating decision, May 1997 statement of the 
case (SOC), February 1998 supplemental statement of the case 
(SSOC), and February 2004 SSOC collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for a service connection for cause of 
death.  The February 2004 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of her and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran's terminal medical records have been obtained 
from St. Vincent's Hospital.  Treatment records from the 
Birmingham VA Medical Center have also been associated with 
the claims folder.  The appellant has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  A medical opinion was obtained from the VHA 
in October 2002 and is contained in the claims folder.  The 
Board therefore finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2003).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2003).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2003).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service- 
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. § 
3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As will be discussed below, the cause of the veteran's death 
was determined to be cardiac arrest due to, or as a 
consequence of, severe coronary disease.  The veteran was not 
service-connected for coronary disease at the time of his 
death and therefore, it is necessary to determine whether 
service connection should have been established.  In general, 
service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service medical records show that the veteran was seen in 
November 1943 for complaints of pain and cramps in the lower 
right leg.  He was diagnosed as having phlebitis of the right 
leg.  A ligation of the right femoral vein just distal to the 
profunda was performed in January 1944.  The veteran returned 
to duty in May 1944 but, due to persistent complaints of 
pain, he was readmitted to the hospital.  An August 1944 
Medical Board recommended that the veteran was unsuitable for 
retention.  The veteran's service discharge examination 
revealed that his heart and vessels were normal.  His pulse 
was 74 before exercise, 118 after exercise, and 76 after 
rest.  His blood pressure was 124/78.  Service medical 
records are absent any findings of complaints, treatment, or 
diagnosis of coronary disease.  

Service connection for phlebitis of the right leg was 
established in October 1944.  A 10 percent disability 
evaluation was assigned.  

In November 1948, the veteran was afforded a VA examination.  
His cardiovascular system was found to be normal.  His pulse 
was 72 seated, 72 standing, 96 immediately after exercise, 
and 74 three minutes after exercise.  There was no arrhythmia 
of pulse.  His blood pressure was 140/80.

The record shows that the veteran was hospitalized in July 
1953 for complications related to his service-connected 
phlebitis.  Those records contained no findings related to 
coronary disease.  However, as a result of these 
hospitalizations and complications related to the veteran's 
service-connected disability, the rating assigned for 
chronic, recurrent thrombophlebitis was increased to 100 
percent from July to October 1953 and from December 1953 to 
March 1954.  A 30 percent disability rating was assigned from 
March 1954.  

In September 1978, the veteran was admitted to the Montgomery 
VA Hospital (VAH) for complaints of pain and swelling of the 
right leg and foot.  The Hospital Summary indicated that his 
blood pressure was 152/84.  His pulse was 84.  It was noted 
that the veteran was taking hypertensive medication.  The 
discharge diagnoses were thrombophlebitis of the right leg 
and hypertension.

By a rating action dated in December 1978, the 30 percent 
disability evaluation assigned for the veteran's 
thrombophlebitis of the right leg was continued.  That rating 
remained in effect until the veteran's death.

Medical records from the Birmingham VAMC show that the 
veteran was admitted to that facility in February 1997 for 
complaints of chest pain.  He gave a history of myocardial 
infarctions in 1968, 1973, and the early 1980s.  A cardiac 
catherization was performed.  Records received from the 
Tuscaloosa VAMC noted that the veteran had undergone a 
catherization in 1985.  The veteran's history of recurrent 
thrombophlebitis was also noted.  However, no findings were 
made that attributed the veteran's myocardial infarction or 
coronary disease to his active service or service-connected 
thrombophlebitis.  Indeed, the discharge summary from the 
Birmingham VAMC indicated that the veteran's cardiac risk 
factors included his past history of coronary artery disease, 
diabetes mellitus, hypertension, and past tobacco use.

Hospital records from St. Vincent's Hospital noted that 
myocardial infarction versus unstable angina had been the 
initial diagnosis at the VAMC, and that, a subsequent cardiac 
catherization showed coronary artery disease that was 
manifested by a 99 percent left anterior descending lesion, a 
95 percent diagonal lesion, and a 95 percent "circa" 
lesion.  The veteran was admitted to St. Vincent's with a 
provisional diagnosis of myocardial infarction with severe 
coronary disease and mental changes of unknown etiology with 
the possibility of embolic stroke versus metabolic 
abnormalities being present.  At one point during his 
hospitalization, it was felt that the veteran had pulmonary 
edema and possibly concomitant pneumonia as well as recent 
myocardial infarction.  He did eventually display some 
increasing orientation to person and place with dysarthritic 
but fluent speech.  His pulmonary status, however, decayed 
and he became hypertensive.  He suffered another cardiac 
arrest and died from the same.  Due to the fact that the 
veteran had a left lower quadrant mass that was never 
adequately evaluated, a postmortem examination (autopsy) was 
ordered.  The report of the autopsy revealed that the 
veteran's lungs had some edema with rather marked vascular 
congestions and focal areas atelectasis, but no pneumonia.  
No findings were made with regard to the veteran suffering 
any type of embolism.

Also on record is a June 1997 statement from a VA physician 
that indicated that he had been the veteran's physician since 
1991.  During that time, he said the veteran had at least two 
or three episodes of acute thrombophlebitis in spite of being 
on anticoagulant.  He added that the veteran had also had one 
episode of pulmonary embolism, and that he had been 
hospitalized for recurrent pneumonia and congestive heart 
failure.  He said he visited the veteran during his 
hospitalization at St. Vincent's Hospital, and that it was 
his "strong feeling" that recurrent pulmonary embolism 
could not be ruled out as cause of the veteran's death.  The 
physician "strongly" recommended that deep vein thrombosis, 
for which the veteran was service-connected, should be looked 
into as a contributing factor to the cause of death because 
"in spite of therapy, pulmonary embolism, which is usually a 
terminal event in many circumstances, can happen, and it 
usually hard to rule out unless specifically looked into in 
the autopsy finding."  In this regard, the physician noted 
that he had reviewed the veteran's autopsy report, and that, 
because it made no mention of detail about the pulmonary 
pathology, the possibility of microembolism could not be 
ruled out even on the autopsy finding.

The appellant submitted medical treatise and periodicals 
regarding pulmonary embolisms in support of her appeal.  This 
evidence discussed how deep vein thrombosis could cause a 
pulmonary embolism that could, in turn, cause or contribute 
to death.  
In October 2002, the Board obtained a VHA opinion from a 
cardiologist.  The physician reviewed the claims folder, 
including the veteran's medical records beginning in service.  
The physician stated that:

The veteran in question was an 86-year-
old man who expired on March 3, 1997 
after a hospitalization of approximately 
2 weeks.  His past medical history 
included non insulin-dependent diabetes 
mellitus, recurrent thrombophlebitis of 
his right leg for which he was 30% 
service connected, paroxysmal atrial 
fibrillation and chronic ischemic heart 
disease with 3 prior myocardial 
infarctions.  His present illness began 
on 2/18/97 when he had the abrupt onset 
of severe epigastric and substernal pain 
that radiated to his left arm.  He was 
admitted to the Tuscaloosa, Alabama VA 
Medical Center with the diagnosis of 
acute myocardial infarction.  Two days 
later he was transferred to the 
Birmingham VA Hospital and cardiac 
catheterization on 2/24/97 revealed 
severe coronary artery disease with 99% 
stenosis of the proximal left anterior 
descending coronary artery.  Subsequently 
he developed pulmonary edema, atrial 
fibrillation and severe mental status 
changes.  He continued to deteriorate and 
on 2/27/97 he was transferred to St. 
Vincent's Hospital at the request of his 
family.  His mental status worsened and 
there was a question of an embolic 
stroke.  He had been on chronic warfarin 
therapy and this was supplemented with 
heparin and aspirin.  He gradually became 
more acidotic and unresponsive with 
hypotension and worsening pulmonary 
status.  On 3/3/97, he developed a wide 
QRS complex tachycardia from which he was 
defibrillated but suffered another 
cardiac arrest and was pronounced dead at 
06:30 on the morning of 3/3/97.

Post-mortem examination revealed an 
extensive recent myocardial infarction 
and mild pulmonary edema.  There was no 
evidence of pulmonary embolism on gross 
pathologic exam and microscopic 
examination of the lungs revealed "some 
edema with rather marked vascular 
congestion and focal areas of 
atelectasis.  There is no pneumonia."  
The patient's family claims that 
pulmonary embolism secondary to chronic 
thromboph1ebitis (for which the veteran 
was 30% service connected) was an 
important contributing factor to his 
demise.

Comment

Although major pulmonary embolus is 
unlikely, given the findings of the post 
mortem examination, recurrent 
microembolism cannot be excluded.  
However, there is no particular evidence 
to indicate that recurrent small 
pulmonary emboli occurred and, certainly, 
need not be invoked to explain the 
veteran's death.  In addition, he was 
anticoagulated throughout the 
hospitalization, which further reduces 
the likelihood (although does not 
absolutely exclude) pulmonary embolism.  
I think it more likely that the patient 
died from the complications of an 
extensive acute myocardial infarction 
that occurred in an 86 year old man with 
multiple health problems.

The record clearly establishes that the veteran died from 
cardiac arrest related to severe coronary disease.  There is 
no medical evidence that coronary artery disease was present 
in service or related to service in any way.  There is also 
no evidence that coronary artery disease manifested to a 
compensable degree within one year of service discharge.  
Indeed, there is no evidence of treatment or diagnosis of 
coronary artery disease until 1978 when the veteran was noted 
to be hypertensive.  Service connection for the cause of the 
veteran's death on this basis must fail.

The Board has also considered the appellant's assertion that 
the veteran's service-connected thrombophlebitis either 
caused or contributed substantially or materially to cause 
his death.  In this regard, there is some evidence that 
suggests a possible correlation between the veteran's 
service-connected disability and his death.  The June 1997 
statement from the veteran's treating physician indicated 
that a recurrent pulmonary embolism could not be ruled out as 
the cause of the veteran's death, and there was a 
"possibility" that the veteran had had a microembolism 
prior to his death.  While this opinion is probative to the 
issue on appeal, it is far from being definitive.  The 
physician merely suggested a possible relationship between 
the veteran's thrombophlebitis and history of pulmonary 
embolism with his death.  See 38 C.F.R. § 3.102;  see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship)

On the other hand, the opinion received from the VHA 
physician, which was based on a complete review of the 
record, was far more definitive in its conclusions.  The 
physician indicated that it was unlikely that the veteran 
suffered a major pulmonary embolus because of the absence of 
findings in the autopsy report.  The physician acknowledged 
that the possibility of a microembolism could not be 
excluded, but he also observed that there was no evidence to 
indicate that recurrent small pulmonary emboli had occurred.  
He added that the veteran was anticoagulated throughout his 
hospitalization, which further reduced the likelihood, but 
could absolutely exclude, pulmonary embolism.  The physician 
stated that the veteran most likely died from complications 
of an extensive myocardial infarction that occurred in an 86-
year-old man with multiple health problems.  These 
conclusions were supported by a discussion of the relevant 
evidence of record.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the October 
2002 VHA opinion is clearly more probative than the 
speculative findings made by the veteran's treating 
physician.  Furthermore, this opinion does not suggest that 
it is more likely or as likely as not that the service-
connected thrombophlebitis was implicated in the veteran's 
death.  Rather, it suggests that the extensive myocardial 
infarction was overwhelming and that death resulted 
irrespective of any co-existing conditions.  Finally, there 
was no suggestion that the service-connected thrombophlebitis 
resulted in debilitation such that the veteran was unable to 
resist the effects of his fatal cardiovascular disease.   

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  The evidence is not in 
equipoise such that doubt could be resolved in the 
appellant's favor. 38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the Board must deny the appellant's claim for 
service connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



